Citation Nr: 0822802	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
aortic insufficiency, mitral stenosis and recurrent atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from October 1984 to 
October 2004.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Reno, Nevada RO currently holds 
jurisdiction over the case.

The veteran appears to have raised the issue of entitlement 
to a total disability rating based upon individual 
unemployability due to service connected disability.  This 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2005 notice of disagreement, the veteran 
reported having filed a claim for disability benefits with 
the Social Security Administration (SSA) based, in part, on 
symptoms attributable to his service connected aortic 
insufficiency, mitral stenosis, and recurrent atrial 
fibrillation.  

38 U.S.C.A. § 5103A(b) places a duty on VA to obtain evidence 
pertinent to a veteran's claims where that evidence is in the 
possession of a Federal agency.  In this case, the veteran 
has filed a disability claim with SSA covering the same time 
frame as the current appeal.

As the SSA records may contain evidence pertinent to the 
current severity of his disability, VA should make efforts to 
obtain those records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.)  If the records do not exist, 
documentation of VA's efforts to obtain the records and a 
negative reply should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security disability 
benefits, even if the claim was denied, including 
all medical records and copies of all decisions 
or adjudications; and associate the records with 
the claims file.  If no records are available, a 
negative reply should be obtained and associated 
with the claims file.

2.  Then, readjudicate the issue on appeal.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  Allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

